Citation Nr: 1442866	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-20 556	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Amarillo, Texas

THE ISSUE

Entitlement to payment or reimbursement of the cost of private medical expenses incurred from October 4, 2008 to October 7, 2008.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to September 1968.  He died in October 2008.  The Appellant in this matter, Meridian Revenue Services, represents the Northwest Texas Healthcare System, which provided medical treatment to the Veteran shortly before his death.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in November 2008 of the Department of Veterans Affairs (VA) Medical Center in Amarillo, Texas, which denied payment or reimbursement of private medical expenses.


FINDING OF FACT

The Veteran received emergency treatment from October 4, 2008 to October 7, 2008 at Northwest Texas Hospital for non-service-connected medical conditions for which VA facilities were not feasibly available.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses arising from private emergency treatment provided to the Veteran by the Northwest Texas Hospital in Amarillo from October 4, 2008 to October 7, 2008, have been met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002, 17.1005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On October 4, 2008, an ambulance arrived at the Veteran's home in response to a 911 call.  At that time, he was emaciated, malnourished, and suffering from bloody diarrhea.  His blood pressure was low and dropped during emergency treatment and oxygen therapy was required.  The Veteran, a diabetic, received IV fluids and was transported to the ER at Northwest Texas Hospital by ambulance personnel, where he was treated for metabolic acidosis, septic shock, and acute renal insufficiency.  He underwent emergency exploratory surgery for a possible ischemic bowel and several adhesions were between the bowel and abdominal wall were found.

At the time of his treatment, the physician of record noted that the Veteran had the appearance of an HIV-infected patient with a wasting syndrome of the intestines, although it was possible he had sever pancreatic exocrine insufficiency of many years duration and long-standing diarrhea and severe hypoalbuminemia.  Upon his arrival at the ER, the Veteran thought he had been taken to the VA Medical Center, as he had requested, and was surprised to learn he had been transported elsewhere. He remained at the Northwest Texas Hospital until October 7, 2008.  Northwest Texas Hospital, through Meridian Revenue Solutions, is seeking payment of the medical costs associated with the treatment.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

Reimbursement under this Act requires the following: emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) a VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) the treatment for the emergent medical condition lasted only until the time the Veteran became stabilized and could be feasibly transferred to a VA facility; (e) at the time of the emergency treatment, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the prior 24-months; (f) the Veteran is financially liable to the provider of emergency treatment for that treatment; (g) the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; (h) the Veteran has no contractual or legal recourse against a third party for the Veteran's liability to the provider; and, (i) the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See also 38 C.F.R. § 17.1002. 

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

A review of the file shows that the Veteran was actively receiving VA medical treatment at the time of his emergency treatment and had no other medical insurance provider.  His treatment was not related to a service-connected disability for which reimbursement would otherwise be possible under 38 U.S.C.A. § 1728.  Without payment by VA, the Veteran or his estate would be liable for payment of the incurred expenses for treatment which lasted only until the Veteran was stabilized.  The nature of the Veteran's condition was of sufficient emergent nature that he had summoned an ambulance and he was diagnosed with sepsis, acute renal failure, and metabolic acidosis, based on a history of four months of progressive diarrhea that had turned bloody and a loss of over 40 pounds.  Ambulance personnel transported him to Northwest Texas Hospital despite his request to be taken to VA Medical Center.  

Payment of this claim was originally denied based on a finding that VA treatment was feasibly available.  The Appellant provided an opinion and explanation by a nurse regarding the emergent nature of the Veteran's treatment.  She noted that the local trauma protocol, agreed to by the VA Medical Center some time before, to assist in determining where a patient should be treated, designated that Northwest Texas Hospital was the only Level 3 trauma emergency room in the area.  The nature of the Veteran's specific condition required at least a Level 2 trauma unit.  

A determination that a VA facility was not feasibly available may be supported by evidence that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  38 C.F.R. § 17.1002(c) (2013).  The records indicate that such was indeed the case here.  The Veteran asked to be taken to VA Medical Center and believed that he had been taken there until informed otherwise by the treating physician.  This demonstrates that, as the evaluating nurse indicated, the Veteran's medical emergency was of such a severe nature that the ambulance personnel felt he should be taken to a facility with superior trauma resources.

In short, the criteria of 38 U.S.C.A. §§ 1725, 1728 and 38 C.F.R. § 17.1002 are clearly satisfied here and payment of the medical expenses at issue is warranted.

ORDER

Entitlement to payment for the cost of private medical expenses incurred from October 4, 2008 to October 7, 2008, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


